USCA1 Opinion

	




          October 6, 1993       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 92-2231                                   WESTON J. STOW,                                Plaintiff, Appellant,                                          v.                     WARDEN, NEW HAMPSHIRE STATE PRISON, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Joseph A. DiClerico, U.S. District Judge]                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                          Selya and Boudin, Circuit Judges.                                            ______________                                 ____________________            Weston J. Stow on brief pro se.            ______________            Jeffrey  R. Howard,  Attorney General,  and William  C.  McCallum,            __________________                          _____________________        Assistant Attorney General, on brief for appellees.                                 ____________________                                 ____________________                      Per Curiam.   Asserting that "effective  meaningful                      __________            legal  research often  requires browsing  through as  many as            thirty different lawbooks  a day," and having  been unable to            proceed at such a  pace (at least when the  volumes plaintiff            wished to consult were in the main library rather than in the            satellite library),  plaintiff filed the present  action.  We            conclude that plaintiff's action was properly dismissed under            28 U.S.C.   1915(d).                      The   deficiencies   plaintiff  described   in  the            satellite library plus the  limitation to two photocopy cases            per request from the main library  may slow the pace of legal            research, but do not rise to the level of an unconstitutional            denial of access to the courts.  Caldwell v. Miller, 790 F.2d                                             ________    ______            589, 606 (7th Cir.  1986); Campbell v. Miller, 787  F.2d 217,                                       ________    ______            225-30  (7th  Cir.),  cert.  denied,  479  U.S.  1019  (1986)                                  _____________            (prisoner limited to  two books at a  time, for which  he may            wait twenty-four hours to one week to obtain).  Plaintiff has            misjudged the standard  by which the  constitutional adequacy            of  the  legal  resources  are measured.    The  deficiencies            plaintiff identified may prevent plaintiff from preparing the            honed brief of a lawyer, but  such is not required from a pro            se, whose filings are  liberally construed.  The deficiencies            complained of  would  not prevent  plaintiff from  adequately            communicating  with the  courts,  and plaintiff's  conclusory            assertion that  he lost  a case  because of the  deficiencies            adds  nothing.    Nor  was  the  state  required  to  provide            plaintiff with  assistance from  someone trained in  the law.            Cepulonis  v. Fair,  732 F.2d  1, 6  (1st Cir.  1984) (inmate            _________     ____            entitled to  adequate law library or  assistance from persons            trained in the law, not both).                      Plaintiff also asks this  court to order the warden            of  the Massachusetts  prison  where  plaintiff is  currently            housed to pay  the postage  for plaintiff's legal  mail.   We            deny plaintiff's motion.   The Massachusetts warden is not  a            party to  this action.   Furthermore, while  plaintiff claims            that he has no funds in his prison account, he has not stated            that  the   warden  has   refused  to  provide   postage  for            appellant's legal mail.   See Bounds v. Smith, 430  U.S. 817,                                      ___ ______    _____            824-25 (1977) ("It is indisputable that indigent inmates must            be  provided at  state expense  with paper  and pen  to draft            legal  documents  and with  stamps to  mail  them").   In any            event, any challenge to the prison's mailing practices should            be brought in the district court.                      We have considered  all of plaintiff's  allegations            and arguments and find them to be without merit.                      Affirmed.                      ________                                         -3-